MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule
65(D), this Memorandum Decision
shall not be regarded as precedent or
cited before any court except for the                                     Nov 25 2015, 7:11 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.


ATTORNEY FOR APPELLANT                             ATTORNEYS FOR APPELLEE
Michael E. Hunt                                    Gregory F. Zoeller
Bloomington, Indiana                               Attorney General of Indiana

                                                   George P. Sherman
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryant Lamonte White,                                   November 25, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        53A01-1501-CR-42
        v.                                              Appeal from the Monroe Circuit
                                                        Court
State of Indiana,                                       The Honorable Marc R. Kellams,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        53C02-1309-FA-952



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015      Page 1 of 12
[1]   Bryant Lamonte White appeals his conviction of and sentence for Class A

      felony conspiracy to commit dealing in a schedule I controlled substance. 1 He

      presents four issues for our review:

               1.       Whether the trial court abused its discretion when it
                        admitted audio recordings of White speaking to a
                        confidential informant;


               2.       Whether the State presented sufficient evidence White
                        committed Class A felony conspiracy to commit dealing in
                        a schedule I controlled substance;


               3.       Whether the trial court abused its discretion when it did
                        not consider White’s proffered mitigators when sentencing
                        him; and


               4.       Whether White’s sentence is inappropriate based on his
                        character and the nature of his crime.


      We affirm.


                                   Facts and Procedural History
[2]   On April 29, 2013, Bloomington Police Detective Mike Baker met with Dawn

      Johnson, a confidential informant, for the purpose of making a controlled drug




      1
        Ind. Code § 35-48-4-2(a)(1) (dealing in a schedule I controlled substance in a family housing complex)
      (2013); Ind. Code § 35-41-5-2 (conspiracy).

      Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015            Page 2 of 12
      buy. That afternoon, Johnson called White and arranged a purchase of heroin.

      The call was recorded. Detective Baker searched Johnson, gave her $100.00 to

      make the purchase, and watched Johnson walk into White’s apartment.

      Johnson gave the money to Kristin Garrett, White’s girlfriend, who gave

      Johnson heroin she and White previously had purchased together. Johnson

      returned to Detective Baker with a substance he believed to be heroin.


[3]   On April 30, 2015, Detective Baker met with Johnson and provided her with

      $200 to purchase heroin from White in a controlled buy. He searched Johnson

      and watched her walk into the apartment complex. Johnson returned ten

      minutes later. Detective Baker searched Johnson and did not find drugs,

      contraband, or money.


[4]   On May 1, 2015, Detective Baker met with Johnson to finish the controlled buy

      from April 30. Johnson called White and asked him, “Can I come get that, in

      like five minutes?” (State’s Ex. 4) White responded, “You want the whole

      thing?” (Id.) Johnson indicated she did and White asked why she “didn’t get it

      the first time?” (Id.) Johnson stated she “didn’t want to do it all, you know

      what I’m saying? I [sic] been doing it all too much, you know what I mean?”

      (Id.) White answered in the affirmative, and Johnson told him she was on her

      way to his apartment. Detective Baker searched Johnson before she went into

      White’s apartment. Johnson returned with heroin she received from Garrett.


[5]   On September 25, 2013, the State charged White with two counts of Class A

      felony conspiracy to commit dealing in a schedule I controlled substance in a


      Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 3 of 12
      family housing complex. White’s jury trial took place on November 24 - 25,

      2014. During trial, White objected to the admission of the recordings of calls

      between him and Johnson on the grounds they were hearsay and Johnson was

      not present for him to cross examine. The trial court overruled his objections.

      The jury found White guilty of one count of Class A felony conspiracy to

      commit dealing in a schedule I controlled substance. The trial court sentenced

      him to forty years.


                                     Discussion and Decision
                                      Admission of Recorded Calls

[6]   We typically review allegations of error in the admission of evidence for an

      abuse of discretion, which occurs only when the trial court’s ruling is “clearly

      against the logic, facts, and circumstances presented.” Kindred v. State, 973

      N.E.2d 1245, 1252 (Ind. Ct. App. 2012), trans. denied. We consider only the

      evidence in favor of the trial court’s ruling, Sallee v. State, 777 N.E.2d 1204,

      1210 (Ind. Ct. App. 2002), trans. denied, and we will not reverse the decision to

      admit or exclude evidence if that decision is sustainable on any ground.

      Crawford v. State, 770 N.E.2d 775, 780 (Ind. 2002). The admission of the

      recordings was not an abuse of discretion because the recordings were not

      hearsay and their admission did not violate White’s right to confront witnesses

      against him.


[7]   Hearsay is “a statement, other than one made by the declarant while testifying

      at the trial or hearing, offered into evidence to prove the truth of the matter


      Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 4 of 12
      asserted.” Ind. Evidence Rule 801(c). “Statements not admitted to prove the

      truth of the matter do not run afoul of the hearsay rule - they are not hearsay.”

      Angleton v. State, 686 N.E.2d 803, 809 (Ind. 1997). In Williams v. State, 930

      N.E.2d 602, 607-09 (Ind. Ct. App. 2010), trans. denied, we held a confidential

      informant’s statements presented in court that were “recorded in the course of a

      controlled drug buy were not offered by the State to prove the truth of the

      matter asserted” and thus were not hearsay. Id. at 608.


[8]   “Statements providing context for other admissible statements are not hearsay

      because they are not offered for their truth.” Id. at 609 (quoting United States v.

      Tolliver, 454 F.3d 660, 666 (7th Cir. 2006), cert. denied, 549 U.S. 1149 (2007)).

      Williams relied on Williams v. State, 669 N.E.2d 956 (Ind. 1996), in which the

      statements of the confidential informant were not hearsay because “[i]t was the

      statements made by [the defendant] that really constituted the evidentiary

      weight of the conversation.” Id. at 958. 2 The same rationale applies here.


[9]   The recorded calls between Johnson and White included discussions regarding

      when Johnson might arrive at White’s apartment, and in the case of the second

      call, the fact that Johnson wanted “the whole thing[.]” (State’s Ex. 4.) The

      statements were offered to give context to the controlled buy because that




      2
       White’s statements are not hearsay under Evid. R. 801(d)(2) because they were statements of a party-
      opponent.

      Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015         Page 5 of 12
       context explained the presence of heroin when Johnson returned to Detective

       Baker. Therefore, we conclude these statements were not hearsay.


[10]   Further, the statements did not violate White’s right to confront the witnesses

       against him because they were not testimonial. Testimonial statements include

       “statements that were made under circumstances which would lead an objective

       witness reasonably to believe that the statement would be available for use at a

       later trial.” Jackson v. State, 891 N.E.2d 657, 659 (Ind. Ct. App. 2008), trans.

       denied, abrogated based on other grounds by Koenig v. State, 933 N.E.2d 1271, 1273

       (Ind. 2010). The Sixth Amendment Confrontation Clause “does not bar the use

       of testimonial statements for purposes other than establishing the truth of the

       matter asserted.” Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004). As the

       recorded statements between Johnson and White were offered to provide

       context to the controlled buys and not to establish the truth of the matter

       asserted, they are not testimonial and White’s right to confront witnesses was

       not violated.


                                           Sufficiency of Evidence

[11]   When reviewing sufficiency of evidence to support a conviction, we consider

       only probative evidence and reasonable inferences supporting the trial court’s

       decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s

       role, and not ours, to assess witness credibility and weigh the evidence to

       determine whether it is sufficient to support a conviction. Id. To preserve this

       structure, when we are confronted with conflicting evidence, we consider it

       most favorably to the trial court’s ruling. Id.
       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 6 of 12
[12]   A conviction may be sustained on the uncorroborated testimony of a single

       witness. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). To establish the

       existence of a conspiracy to commit a crime, the State is not required to prove

       there was a formal agreement between the parties. Dickenson v. State, 835

       N.E.2d 542, 552 (Ind. Ct. App. 2005), trans. denied. Instead, an agreement may

       be inferred from circumstantial evidence, which may be an overt act committed

       by one of the conspirators. Id. We affirm a conviction unless no reasonable

       fact-finder could find the elements of the crime proven beyond a reasonable

       doubt. Drane, 867 N.E.2d at 146. It is therefore not necessary that the evidence

       overcome every reasonable hypothesis of innocence; rather, the evidence is

       sufficient if an inference reasonably may be drawn from it to support the trial

       court’s decision. Id. at 147.


[13]   To prove White conspired to commit dealing in a schedule I controlled

       substance, the State was required to provide evidence White, on May 1, 2013,

       agreed with Garrett to commit dealing heroin in a family housing complex and

       Garrett performed an act in furtherance of that agreement, here, the delivery of

       the heroin to Johnson. See Ind. Code § 35-48-4-2(a)(1) (elements of dealing in

       schedule I controlled substance) (2014) and Ind. Code § 35-41-5-2 (elements of

       conspiracy). White argues there was no evidence he conspired with Garrett to

       deal heroin.


[14]   Garrett testified:

               [State]:         The heroin that you sold to Miss Johnson, how did
                                you get it?
       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 7 of 12
               [Garrett]:       I bought it.


               [State]:         Did you buy it alone?


               [Garrett]:       No.


               [State]:         Who did you buy it with?


               [Garrett]:       Bryant [White].


               [State]:         And how did you two buy heroin?


               [Garrett]:       We put our money together and we bought it
                                together.


[15]   (Tr. at 332-333.) Detective Baker testified he recognized White as the person

       who spoke with Johnson on the recorded phone calls that provided information

       about when Johnson was to pick up heroin at White’s and Garrett’s apartment.

       When Johnson returned from the apartment she had heroin. This evidence is

       sufficient, and White’s arguments to the contrary are invitations for us to judge

       the credibility of witnesses and reweigh the evidence, which we cannot do. See

       Drane, 867 N.E.2d at 146 (appellate court cannot judge the credibility of

       witnesses or reweigh evidence presented at trial).


                                      Sentencing - Abuse of Discretion

[16]   When the trial court imposes a sentence within the statutory range, we review

       for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). We may reverse a decision that is

       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 8 of 12
       “clearly against the logic and effect of the facts and circumstances before the

       court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App.

       1985)).


[17]   Our review of the trial court’s exercise of discretion in sentencing includes an

       examination of its reasons for imposing the sentence. Id. “This necessarily

       requires a statement of facts, in some detail, which are peculiar to the particular

       defendant and the crime . . . [and] such facts must have support in the record.”

       Id. The trial court is not required to find mitigating factors or give them the

       same weight that the defendant does. Flickner v. State, 908 N.E.2d 270, 273

       (Ind. Ct. App. 2009). However, a court abuses its discretion if it does not

       consider significant mitigators advanced by the defendant and clearly supported

       by the record. Anglemyer, 868 N.E.2d at 490. Once aggravators and mitigators

       have been identified, the trial court has no obligation to weigh those factors. Id.

       at 491.


[18]   The trial court sentenced White to forty years. White argues the trial court

       abused its discretion when it did not give mitigating weight to the undue

       hardship his dependents would experience because of his incarceration. The

       trial court “is not required to find that a defendant’s incarceration will result in

       undue hardship upon his dependents.” Davis v. State, 835 N.E.2d 1102, 1116

       (Ind. Ct. App. 2005), trans. denied. Additionally, while White testified he

       provided support for some of his seven children, he was convicted at one point

       for Class D felony nonsupport of a dependent child. As the trial court is not

       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 9 of 12
       required to give the same mitigating weight to a factor as White would propose,

       see Flickner, 908 N.E.2d at 273, we hold the trial court did not abuse its

       discretion when it sentenced White.


                                               Inappropriate Sentence

[19]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Williams v. State, 891 N.E. 2d 621,

       633 (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). We consider not

       only the aggravators and mitigators found by the trial court, but also any other

       factors appearing in the record. Roney v. State, 872 N.E.2d 192, 206 (Ind. Ct.

       App. 2007), trans. denied. The appellant bears the burden of demonstrating his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[20]   When considering the nature of the offense, the advisory sentence is the starting

       point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

       494. The advisory sentence for a Class A felony is thirty years, with a

       sentencing range between twenty and fifty years. Ind. Code § 35-50-2-4(a). The

       trial court sentenced White to forty years. 3




       3
         White asserts his sentence is inappropriate in light of the new sentencing structure put into effect on July 1,
       2014. However, White committed his crime in 2013 and “the sentencing statute in effect at the time a crime
       is committed governs the sentence for that crime.” Gutermuth v. State, 868 N.E.2d 427, 432 n.4 (Ind. 2007).
       We recently held the General Assembly “intended the new criminal code to have no effect on criminal
       proceedings for offenses committed prior to the enactment of the new code.” Marley v. State, 17 N.E.3d 335,
       340 (Ind. Ct. App. 2014), trans. denied. Thus, White’s argument fails.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015              Page 10 of 12
[21]   One factor we consider when determining the appropriateness of a deviation

       from the advisory sentence is whether there is anything more or less egregious

       about the offense committed by the defendant that makes it different from the

       “typical” offense accounted for by the legislature when it set the advisory

       sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans. denied.

       White conspired to deal heroin in a family housing complex in an apartment

       where Garrett’s daughter resided. Nothing about his crime is more egregious

       than any other related crime; however, White’s character tips the scales.


[22]   When considering the character of the offender, one relevant fact is criminal

       history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The

       significance of a criminal history in assessing a defendant’s character varies

       based on the gravity, nature, and number of prior offenses in relation to the

       current offense. Id. White has four prior drug-related convictions, including

       one for dealing cocaine. At the time of his trial, White had pending charges of

       dealing in marijuana. White has committed multiple other crimes including

       reckless driving, resisting law enforcement, possession of marijuana, and

       nonsupport of a dependent child.


[23]   Based on White’s character and the nature of the crime, we cannot say his

       sentence was inappropriate.


                                                Conclusion
[24]   The trial court did not abuse its discretion when it admitted the recordings of

       the calls between Johnson and White because the recordings were not hearsay

       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 11 of 12
       and were not testimonial. There was sufficient evidence White committed

       Class A felony conspiracy to commit dealing in a schedule I controlled

       substance. Finally, the trial court did not abuse its discretion when sentencing

       White and White’s forty year sentence was not inappropriate based on his

       character and the nature of the crime. Accordingly, we affirm the judgment of

       the trial court.


[25]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1501-CR-42 | November 25, 2015   Page 12 of 12